EXHIBIT 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

1.

EMPLOYER:

MTR Gaming Group, Inc. (the “Company”), having an address of State Route 2
South, Chester, W.V. 26034

 

 

 

2.

EMPLOYEE:

JEFFREY J. DAHL (the “Executive”)

 

 

 

3.

PERIOD OF EMPLOYMENT:

The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to work in the employ of the Company, subject to the terms and conditions
of this Agreement, for the period commencing on January 10, 2011 (the
“Employment Date”) and ending on the third anniversary of the Employment Date
(such period, the “Agreement Term”); provided, however, such Agreement Term
shall automatically be extended on the last day thereof for successive one
(1) year periods unless either party provides to the other party a written
notice of non-renewal (a “Non-Renewal Notice”) at least 90 days prior to the
expiration date of the then applicable Agreement Term. The terms of this
Agreement during any renewal of the Agreement Term shall be at least as
favorable to Executive as those in effect during the Agreement Term that would
have expired but for such renewal. The period of Executive’s employment under
this Agreement shall be hereinafter referred to as the “Period of Employment.”

 

 

 

4.

DUTIES:

Effective as of the Employment Date, Executive shall serve, pursuant to the
terms of this Agreement, as the Company’s President and Chief Executive Officer,
and shall have such authority and perform such duties as are commensurate with
such position and as reasonably assigned by the Company and consistent with
such position. In addition, Executive shall hold such other office(s) with the
Company (or any affiliates of the Company) to which he may be elected, appointed
or assigned from time to time, and shall discharge the duties related to such
offices. Executive shall devote all of his business time, energy and skill to
the business and affairs of the Company and its affiliates and to the promotion
of the Company’s interests. The foregoing shall not preclude Executive from
devoting a reasonable amount of time to charitable and volunteer activities
including, without limitation, serving on the Boards of Directors of charitable
or volunteer organizations, so long as such activities do not materially
interfere with the performance of the Executive’s responsibilities hereunder.
Executive shall report directly to and shall be subject to the direction of the
Board of Directors of the Company (the “Board”).

 

1

--------------------------------------------------------------------------------


 

5.

COMPENSATION & BENEFITS:

 

 

 

 

(a)

Salary: During the Period of Employment, the Company shall pay Executive an
annual base salary of $600,000, or such greater amount as may be approved from
time to time by the Compensation Committee of the Board (the “Compensation
Committee”) (the “Base Salary”). The Base Salary shall be paid in accordance
with the normal payroll practices of the Company.

 

 

(b)

Annual Incentive Bonus: During the Period of Employment, Executive shall be
eligible to participate in the Company’s annual incentive plan, as may be in
effect from time to time, in the sole discretion of the Compensation Committee
(“Incentive Plan”). Executive’s target bonus under the Incentive Plan shall be
fifty percent (50%) of Base Salary (or such amount as may be determined by the
Compensation Committee, in its discretion); actual awards may be earned above or
below the targeted amount based on performance objectives, as may be established
by the Compensation Committee, in its discretion.

 

 

(c)

Long Term Incentive Program: During the Period of Employment, Executive shall be
eligible to participate in the Company’s Long Term Incentive Program, as may be
in effect from time to time, and subject to the terms and conditions determined
by the Compensation Committee, in its sole discretion. As a special, one-time
grant, as soon as practicable after the Employment Date, the Company will grant
to Executive a nonqualified stock option to purchase a total of 150,000 shares
of the Company’s common stock. 1/3 of the option (i.e., 50,000 shares) will be
vested and exercisable as of the date of grant, and 2/3 of the option (i.e.,
100,000 shares) will become vested and exercisable in equal installments on the
first and second anniversaries of the Employment Date, subject to Executive’s
continued employment with the Company as of each applicable vesting date. The
option will be subject to the terms and conditions of the Company’s 2010 Long
Term Incentive Plan, as amended from time to time, and the award agreement
issued to Executive in connection with the grant of the option.

 

 

(d)

Benefits: During the Period of Employment, Executive shall be eligible to
participate in employee benefit plans made available by the Company from time to
time to its executives, generally, as the Compensation Committee may
periodically approve, in its sole discretion, including, without limitation,
health insurance (including vision and dental), long and short term disability
and

 

2

--------------------------------------------------------------------------------


 

 

participation in the Company’s 401k Plan.

 

 

(e)

Life Insurance: During the Period of Employment, the Company will maintain, at
its sole cost and expense, a term life insurance policy for Executive with a
face value equal to Executive’s Base Salary. Executive shall have the right to
name the beneficiary of such term life insurance policy. Notwithstanding the
foregoing, the Company’s obligation to pay premiums for such term life insurance
policy shall be limited to the rate charged for preferred non-smokers.

 

 

(f)

Automobile Allowance: During the Period of Employment, Executive shall be
entitled to $800.00 per month toward the lease or purchase, insurance and
maintenance of an automobile.

 

 

(g)

Vacation: During the Period of Employment, Executive shall be entitled to paid
vacation, which shall accrue at the rate of four (4) weeks per year in
accordance with Company policy, and which shall be taken at a time or times
mutually satisfactory to Executive and the Company. Up to two (2) weeks of
unused vacation at the end of a year may be carried forward to the next year,
and any additional unused vacation days at the end of the year shall be
forfeited. Executive shall not in any event utilize more than six (6) weeks of
vacation in any year. Vacation accruals and forfeitures for a year shall be
determined based on the applicable anniversary of Executive’s date of
hire.   Upon Executive’s termination of employment for any reason, a maximum of
six (6) weeks of unused vacation will be paid out to Executive, and any
additional unused vacation days will be forfeited at such time without any
payment.

 

 

(h)

Other Expenses: During the Period of Employment, the Company shall (i) reimburse
Executive for reasonable travel and other expenses incident to the rendering of
services by Executive hereunder, in accordance with Company policies, (ii) pay
for expenses associated with Executive’s gaming licensure in each state in which
Executive is directed by the Company or any of its affiliates to become
licensed, and (iii) provide Executive a Company cellular telephone, or, at the
Company’s election, reimburse Executive for the cost of a cellular phone and
reasonable monthly service charges maintained by Executive, subject to
documentation in accordance with the Company’s policy, as in effect from time to
time. All payments and expense reimbursements under this Section 5(h) shall be
subject to Executive’s submission of appropriate vouchers, bills and receipts in
accordance with Company policies.

 

3

--------------------------------------------------------------------------------


 

(i)

Working Facilities: During the Period of Employment, the Company shall provide
Executive with an office, secretarial, administrative and other assistance, and
such other facilities and services as shall be suitable to his position and
appropriate for the performance of his duties.

 

 

(j)

Relocation: Within thirty (30) days of the Employment Date, the Company will pay
Executive a lump sum cash amount of $75,000 for relocation expenses incurred or
to be incurred by Executive (including moving and temporary living expenses) in
connection with the relocation of Executive’s residence from Colleyville, Texas
to Wexford, Pennsylvania (or within close proximity thereto). In the event
Executive’s employment terminates for any reason prior to the first anniversary
of the Employment Date, Executive shall repay to the Company 100% of the amount
paid to Executive pursuant to this provision. In the event Executive’s
employment terminates for any reason after the first anniversary, and prior to
the second anniversary, of the Employment Date, Executive shall repay to the
Company 50% of the amount paid to Executive pursuant to this provision.
Executive shall be entitled to reasonable accommodations at the Company’s hotel
in Mountaineer for up to sixty (60) days while Executive is looking for a
permanent residence in Wexford, Pennsylvania (or within close proximity
thereto).

 

 

6.

TERMINATION:

Executive’s employment under this Agreement may be terminated by either party at
any time and for any reason, subject to the consequences of termination as
provided in this Section 6. Upon Executive’s termination of employment for any
reason, the Period of Employment shall terminate and Executive shall be paid the
Accrued Rights. For purposes of this Agreement, “Accrued Rights” shall include:
(i) Executive’s earned but unpaid Base Salary as of the date of his termination
of employment and his accrued and unused vacation pursuant to
Section 5(g) hereof, which shall be paid within thirty (30) days of termination;
(ii) reimbursement for reasonable business expenses and authorized travel
expenses incurred but still outstanding under Section 5(h) hereof, which shall
be paid within thirty (30) days of termination; (iii) any bonus under the
Incentive Plan earned and approved to be paid by the Compensation Committee with
respect to completed fiscal periods that precede Executive’s date of termination
but have not been paid through the date of termination, which shall be paid
within thirty (30) days of the Compensation Committee’s approval of such
payment, but in no event later than March 15 following the calendar year to
which the bonus relates, if so approved; and (iv) all payments, rights and
benefits due as of the date of termination under the terms of the Company’s
employee and fringe benefit

 

4

--------------------------------------------------------------------------------


 

 

plans and programs in which Executive participated during the Period of
Employment, the time and manner of payment of which shall be determined
according to the terms and conditions of the applicable plans and programs.

 

 

(a)

Termination Without Cause: Subject to Section 6(f) hereof, in the event that the
Company terminates Executive’s employment hereunder without Cause (as defined
below) during the Agreement Term (which, for the avoidance of doubt, shall not
include Executive’s death or Disability (as defined below)), or Executive
terminates his employment with Good Reason (as defined below) during the
Agreement Term, then, in addition to the Accrued Rights, Executive shall be
entitled to receive the following severance payments and benefits (the
“Severance Payments”):

 

(i) continued payment of the Base Salary for a period of twelve (12) months
following the date of Executive’s termination of employment (the “Severance
Period”), payable in accordance with the Company’s normal payroll practice;

 

(ii) a bonus amount under the Incentive Plan, based on achievement of the
applicable performance criteria for the Incentive Plan year in which Executive
terminates employment, as determined at the Compensation Committee’s discretion,
and adjusted on a pro rata basis based on the number of days Executive was
actually employed during such year; provided, however, that Executive shall only
be entitled to such payment if he is employed with the Company for a period of
at least six (6) months during such Incentive Plan year. Such amount shall be
paid in a lump sum within thirty (30) days of the Compensation Committee’s
approval of such payment, but in no event later than March 15 following the
calendar year to which the bonus relates, if so approved; and

 

(iii) continued medical coverage under the Company’s group health plan for the
Severance Period on the same terms and conditions that applied to Executive at
the time of his termination of employment (including, without limitation,
employee contribution rates, if applicable, and coverage); following the
Severance Period, Executive shall be permitted to elect COBRA continuation
coverage in accordance with applicable law.

 

The Severance Payments in item (i) above will begin on the 60th day following
Executive’s termination of employment, with the first such payment to include
any amounts attributable to payroll intervals occurring prior to such date.

 

5

--------------------------------------------------------------------------------


 

 

In addition to the Severance Payments, and subject to Section 6(f) hereof, in
the event that the Company terminates Executive’s employment hereunder without
Cause, or Executive terminates his employment with Good Reason, all of
Executive’s then-outstanding and otherwise unvested restricted stock units shall
immediately vest upon such termination and be paid out in accordance with the
terms thereof.

 

“Good Reason” shall mean the occurrence of either of the following events
without Executive’s consent: (i) a material diminution in Executive’s duties as
contemplated herein, (ii) a material reduction in Executive’s Base Salary
(iii) prior to a Change in Control, the relocation by the Company of Executive’s
place of employment to more than fifty (50) miles from any then-current or
future operating facilities of the Company, or (iv) following a Change in
Control, the relocation by the Company of Executive’s place of employment to
more than fifty (50) miles from the Company’s Corporate office, as it may be
located from time to time (which location is currently Wexford, PA); provided,
however, that Executive shall give written notice to the Company of the
applicable event within ninety (90) days of the occurrence thereof, and the
Company shall have a period of thirty (30) business days after receipt of such
notice to cure the event, and in the event of cure, (or the commencement of
steps reasonably designed to result in prompt cure), Executive’s assertion of
Good Reason shall be null and void.

 

 

(b)

Termination For Cause; Termination by Executive: In the event that (i) the
Company terminates Executive’s employment hereunder for Cause, or (ii) the
Executive terminates his employment hereunder without Good Reason, Executive
shall not be entitled to receive any payments or benefits under this Agreement
other than the Accrued Rights. “Cause” shall mean (i) Executive’s conviction for
a felony, crimen falsi or serious misdemeanor, (ii) Executive’s embezzlement or
misappropriation of funds or property of the Company or any of its affiliates,
(iii) Executive’s consistent refusal to substantially perform, or willful
misconduct in the substantial performance of, his duties and obligations
hereunder; (iv) Executive’s engaging in activity that the Board determines in
its reasonable judgment would result in the suspension or revocation of any
video lottery, pari-mutuel, or other gaming license or permit held by the
Company or any of its subsidiaries; (v) a determination by any state gaming
regulatory agency that Executive is not suitable to hold his position or
otherwise to participate in a gaming enterprise in the state in question; or
(vi) Executive’s violation of the provisions of Section 12(g) hereof.
Notwithstanding the foregoing, in no event shall the

 

6

--------------------------------------------------------------------------------


 

 

Executive’s employment be considered to have been terminated for “Cause” for
reasons specified in item (iii) above unless and until the Company provides
Executive written notice setting forth in reasonable detail the facts and
circumstances claimed to provide a basis of termination for Cause under such
item and Executive is given an opportunity to cure any such acts or omissions
within 15 days of the Executive’s receipt of such written notice.

 

 

(c)

Death or Disability: In the event of Executive’s death or Disability, the Period
of Employment shall terminate and Executive shall not be entitled to receive any
payments or benefits under this Agreement other than the Accrued Rights. For
purposes of this Agreement, “Disability” shall mean the inability of Executive
by reason of physical or mental disability to continue the proper performance of
his duties hereunder for a period of 180 consecutive days. Notwithstanding the
foregoing, in the event of Executive’s death, his estate or beneficiaries, as
applicable, shall be entitled to receive the proceeds of the life insurance
policy referred to in Section 5(e) hereof.

 

 

(d)

Expiration of Period of Employment. Subject to Section 6(f) hereof, in the event
that Executive’s employment terminates upon expiration of the Agreement Term
(including any renewal thereof) by reason of the Company’s provision of a
Non-Renewal Notice, then Executive shall receive the Accrued Rights and the
Severance Payments as set forth in Section 6(a) hereof.

 

 

(e)

Change in Control: Notwithstanding any other provision of this Agreement to the
contrary, and subject to Section 6(f) hereof, if a Change in Control shall occur
during the Period of Employment, and, prior to the first anniversary of the
consummation date of the Change in Control, either (i) the Company terminates
Executive’s employment without Cause or (ii) Executive terminates his employment
for Good Reason, then the Executive shall receive the Accrued Rights and the
Severance Payments as set forth in Section 6(a) hereof, except that the
Severance Period shall be eighteen (18) months. For the avoidance of doubt, in
the event of such a Change in Control, the Agreement Term shall continue in
effect at least until the first anniversary of the Change in Control.

 

“Change in Control” shall mean the occurrence of either of the following:

 

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
(the “Act”) of beneficial ownership (within the meaning of Rule 13d-3 of the
Act) of more than 50% of

 

7

--------------------------------------------------------------------------------


 

 

the (A) then outstanding voting stock of the Company; or (B) the combined voting
power of the then outstanding securities of the Company entitled to vote;

 

(ii)  an ownership change in which the shareholders of the Company before such
ownership change do not retain, directly or indirectly, at least a majority of
the beneficial or legal interest in the voting stock of the Company after such
transaction, or in which the Company is not the surviving company;

 

(iii) the direct or indirect sale or exchange by the beneficial owners (directly
or indirectly) of the Company of all or substantially all of the assets of the
Company; or

 

(iv) during any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director.

 

 

(f)

Release; Cessation of Severance Payments: Executive hereby agrees that Executive
shall be entitled to the Severance Payments and other benefits provided for in
Sections 6(a), 6(d) and 6(e) hereof (other than the Accrued Rights) (i) only if
Executive timely executes and delivers to the Company a general release of
claims specified by the Company and substantially in the form attached hereto as
Exhibit A (which will be provided to Executive within seven (7) days of his
termination of employment), and the general release of claims has become
effective and irrevocable in accordance with its terms, and (ii) only so long as
Executive does not breach any of the restrictive covenants in Section 7 hereof.

 

8

--------------------------------------------------------------------------------


 

7.

RESTRICTIVE COVENANTS:

 

 

 

 

(a)

Intellectual Property: All programs, ideas, strategies approaches, practices or
inventions created, developed, obtained or conceived of by Executive during the
term hereof by reason of his engagement by the Company, shall be owned by and
belong exclusively to the Company, provided that they are related in any manner
to the Company’s business or that of any of its Affiliates. Executive shall
(i) promptly disclose all such programs, ideas, strategies, approaches,
practices, inventions or business opportunities to the Company, and (ii) execute
and deliver to the Company, without additional compensation, such instruments as
the Company may require from time to time to evidence its ownership of any such
items.

 

 

(b)

Confidentiality: Executive agrees that during the Period of Employment and at
all times thereafter, he will not, directly or indirectly, (i) disclose to any
other person or entity, either during or after his employment by the Company, or
(ii) use, except during his employment by the Company in the business and for
the benefit of the Company or any of its affiliates, any confidential
information, proprietary information, competitive information and/or trade
secrets (collectively, “Confidential Material”) relating to the business
practices of the Company and/or its affiliates acquired by Executive during his
employment by the Company, provided, however, that such Confidential Material
shall not include any information that has become generally available to the
public other than as a result of a disclosure by Executive. Nothing herein shall
preclude Executive from disclosing Confidential Material to the extent such
disclosure is required by law or court or administrative order, in which case
Executive shall notify the Company in advance of any such disclosure (or if
advance notice is not practicable, as soon as possible following such
disclosure). Upon termination of his employment with the Company for any reason,
Executive agrees to return to the Company all tangible manifestations of
Confidential Materials and all copies thereof.

 

 

(c)

Non-Competition: Executive agrees that during the Restricted Period (as defined
below), Executive will not become a stockholder, member, director, officer,
employee or agent of or consultant to any corporation, partnership or other
entity that is engaged in a Competing Business within the Restricted Area (as
each term is defined below), or otherwise engage, directly or indirectly, in a
Competing Business within the Restricted Area. “Competing Business” shall mean
the business of competitive gaming (including, without limitation, casino
operation and

 

9

--------------------------------------------------------------------------------


 

 

horseracing). “Restricted Area” shall mean one hundred (100) miles from any
location in which the Company or any affiliate does business or in which
Executive has knowledge that the Company or any of its affiliates reasonably
contemplates doing business.

 

“Restricted Period” shall mean the Period of Employment and (i) if Executive’s
employment terminates under the circumstances described in Section 6(a), (d), or
(e) hereof, the applicable Severance Period provided for under such sections, or
(ii) if Executive’s employment terminates under any other circumstances
(including, without limitation, by the Company for Cause, or by Executive
without Good Reason), the ninety (90) day period immediately following the
Period of Employment.

 

 

(d)

Non-Solicitation: Executive agrees that during the Period of Employment and for
the one (1) year period immediately following Executive’s termination of
employment from the Company for any reason, Executive shall not, directly or
indirectly, without the express written consent of the Company, solicit any
person who is or shall be in the employ or service of the Company to leave such
employ or service for any other employment opportunity.

 

 

(e)

Acknowledgement: Executive acknowledges and agrees that (A) the agreements and
covenants contained in this Section 7 are (i) reasonable and valid in
geographical and temporal scope and in all other respects and (ii) essential to
protect the value of the business and assets of the Company, and (B) by his
employment with the Company, Executive has obtained and will obtain knowledge,
contacts, know-how, training, and experience, and there is a substantial
probability that such knowledge, contacts, know-how, training, and experience
could be used to the substantial advantage of a competitor of the Company and to
the substantial detriment of the Company.

 

 

8.

 LIMITATION ON BENEFITS:

Not withstanding anything contained in this Agreement to the contrary, to the
extent that any payment, benefit or distribution of any type to or for the
benefit of Executive by the Company or any of its affiliates, whether paid or
payable, provided or to be provided or distributed or distributable pursuant to
the terms of the Agreement or otherwise (including, without limitation, any
accelerated vesting of restricted stock units, stock options or other
equity-based awards) collectively, the “Total Payments”) would be subject to the
excise tax imposed under Section 4999 of the Code, then the Total Payments shall
be reduced (but not below zero) so that the maximum amount of the Total Payments
(after reduction) shall be one dollar ($1.00) less than the amount which would
cause

 

10

--------------------------------------------------------------------------------


 

 

 

the Total Payments to be subject to the excise tax imposed by Section 4999 of
the Code. The Company shall reduce or eliminate the Total Payments by first
reducing or eliminating any cash severance benefits (with the payments to be
made furthest in the future being first reduced), then by reducing or
eliminating any accelerated vesting of stock options or similar awards, then by
reducing or eliminating any accelerated vesting of restricted stock or similar
awards, then by reducing or eliminating any other remaining Total Payments. The
preceding provisions of this section shall take precedence over the provisions
of any other plan, arrangement or agreement governing Executive’s rights and
entitlements to any benefits or compensation.

 

Any determination that the Total Payments to Executive must be reduced or
eliminated in accordance with this section, and the assumptions to be utilized
in arriving at such determination, shall be made by the Board, in its good faith
discretion based upon the advice of such professional advisors it may deem
appropriate in the circumstances. It is possible that the Total Payments to
Executive which will not have been made by the Company should have been made
(“Underpayment”) or that Total Payments to Executive which were made should not
have been made (“Overpayment”). If an Underpayment has occurred, the amount of
any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive. In the event of an Overpayment, then Executive shall
promptly repay to the Company the amount of any such Overpayment together with
interest on such amount (at the same rate as is applied to determine the present
value of payments under Section 280G of the Code or any successor thereof), from
the date the reimbursable payment was received by the Executive to the date the
same is repaid to the Company.

 

 

 

9.

 TAXES:

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes. Executive acknowledges and represents that the Company has not
provided any tax advice to him in connection with this Agreement and that he has
been advised by the Company to seek tax advice from his own tax advisors
regarding this agreement and payments that may be made to Executive pursuant to
this agreement, including specifically, the application of the provisions of
Section 409A of the Code to such payments.

 

 

 

10.

APPLICATION OF SECTION 409A OF THE CODE:

To the extent applicable, it is intended that this Agreement comply with, or
otherwise be exempt from, the provisions of Section 409A of the Code, so as to
prevent inclusion in gross income of any amounts payable or benefits provided
hereunder in a taxable year

 

11

--------------------------------------------------------------------------------


 

 

 

that is prior to the taxable year or years in which such amounts or benefits
would otherwise actually be distributed, provided or otherwise made available to
Executive.  This Agreement shall be construed, administered, and governed in a
manner consistent with this intent.  If and to the extent that any payment or
benefit under this Agreement is determined by the Company to constitute
“non-qualified deferred compensation” subject to Section 409A of the Code and is
payable to Executive by reason of Executive’s termination of employment, then
such payment or benefit shall be made or provided to Executive only upon a
“separation from service” as defined for purposes of Section 409A of the Code. 
In no event will the reimbursements or in-kind benefits to be provided pursuant
to this Agreement in one taxable year affect the amount of reimbursements or
in-kind benefits to be provided in any other taxable year, nor Executive’s right
to reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit. Each payment under this Agreement will be considered a
“separate payment” and not one of a series of payments for purposes of
Section 409A of the Code. Notwithstanding any provision of this Agreement to the
contrary, if Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code (as determined by the Company), any payment
(or portion thereof) otherwise due Executive during the first six months
following Executive’s termination of employment that is not exempt from
Section 409A of the Code either as separation pay or as a short term deferral
under applicable Treasury regulations will be held until and paid on the day
following the expiration of such six-month period.  In no event shall the
Company be liable for any additional tax, interest or penalties that may be
imposed on Executive under Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code. 

 

 

 

11.

INDEMNIFICATION

The Company shall indemnify and hold harmless Executive from and against any and
all losses resulting from or arising out of the performance of Executive’s
duties under this Agreement during the Period of Employment, in accordance with
the Company’s indemnification policies for executives generally, as in effect
from time to time, and provide Executive with coverage, at the Company’s
expense, under the Company’s directors and officers insurance policy, as in
effect from time to time for executive of the Company generally. 

 

12

--------------------------------------------------------------------------------


 

 

12.  GENERAL:

 

 

 

 

 

(a)

Parties In Interest:  This Agreement shall be binding upon and inure to the
benefit of Executive and his heirs and beneficiaries, and it shall be binding
upon and inure to the benefit of the Company and its successors and assigns.

 

 

 

 

(b)

Arbitration; Injunctive Relief:  Any disputes arising under the terms of this
Agreement shall be settled by binding arbitration between the parties in the
Wexford, Pennsylvania area in a proceeding held under the rules of the American
Arbitration Association. The arbitrators shall have no authority to grant either
party any consequential, incidental, punitive or special damages. 
Notwithstanding the foregoing provisions of this Section 12(b), recognizing the
irreparable damage will result to the Company in the event of the breach or
threatened breach of any of the covenants in Section 7 hereof, and that the
Company’s remedies at law for any such breach or threatened breach will be
inadequate, the Company, in addition to such other remedies which may be
available to it (including, without, limitation immediate cessation of the
Severance Payments), shall be entitled to an injunction, including a mandatory
injunction, to be issued by any court of competent jurisdiction ordering
compliance with this Agreement or enjoining and restraining Executive from the
continuation of such breach. 

 

 

 

 

(c)

Entire Agreement (Merger & Integration):  This Agreement supersedes any and all
other agreements, either oral or in writing, between the parties hereto with
respect to the employment of Executive by the Company, and contains all of the
covenants and agreements between the parties with respect to such employment in
any manner whatsoever. Any modification of this Agreement will be effective only
if it is in writing signed by the parties.

 

 

 

 

(d)

Governing Law:  Pennsylvania without giving effect to the choice of law or
conflicts of law rules and laws of such jurisdiction.

 

 

 

 

(e)

Severability:  In the event that any term or condition contained in this
Agreement shall for any reason be held by a court of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other term or condition of this
Agreement, but this Agreement shall be construed as if such invalid or illegal
or unenforceable term or condition had never been contained herein.

 

13

--------------------------------------------------------------------------------


 

 

(f)

Counterparts:  This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.  The execution of this Agreement may be
by actual or facsimile signature.

 

 

 

 

(g)

Code of Ethics: Executive acknowledges receipt of and agrees to comply with
(i) MTR Gaming Group, Inc.’s Code of Ethics and Business Conduct, as well as the
Conflicts of Interest Policies, copies of which are attached hereto as Exhibit B
and incorporated by reference. Additionally, Executive acknowledges that the
Company’s securities are publicly traded and agrees that due to his position he
may be in possession of material non-public information. Accordingly, Executive
warrants that he will neither (i) trade in the Company’s securities nor
(ii) “tip” another person or entity, in each case, while Executive is in
possession of material non-public information about the Company or its
affiliates.

 

 

 

 

 

Conflict of Interest: During the Period of Employment, Executive shall not
engage in a business endeavor, nor make or hold any investment, that may
conflict in any way with the interests of the Company or any of its affiliates,
or that otherwise may interfere with Executive’s exercise of judgment in the
best interests of the Company, as determined by the Board. Executive shall,
immediately upon becoming aware of any facts that may involve such a conflict or
interference, disclose to the Board such facts in writing. The parties hereto
acknowledge and agree that Executive may passively manage personal investments
of his choice, provided that such investment does not involve any such potential
conflict or interference. The parties hereto further acknowledge and agree that
nothing in this paragraph shall in any way be interpreted to limit or otherwise
alter the duty of loyalty or other fiduciary duties Executive owes to the
Company and its affiliates by reason of his position with the Company.

 

 

 

 

(h)

Notice: Any notice required or permitted to be given pursuant to this Agreement
shall be sufficient only if in writing and sent by certified or registered mail,
return receipt requested, (i) if the notice is to the Company, to the Chairman
of the Board at the Company’s Corporate office, and (ii) if the notice is to
Executive, at his address on record with the Company. Notice shall also be
sufficient if delivered by hand to the persons specified in the preceding
sentence, as applicable.

 

 

 

 

(i)

Board Approval: This Agreement shall neither be valid nor binding until such
time that it is approved of and/or ratified by the Board.

 

14

--------------------------------------------------------------------------------


 

 

(j)

Survival: For the avoidance of doubt, neither the termination of the Agreement
Term nor the termination of the Period of Employment shall relieve the parties
of those obligations that are intended to survive any such termination.

 

SIGNATURE PAGE FOLLOWS.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
6th day of January, 2011.

 

 

MTR GAMING GROUP, INC.

 

 

 

 

 

 

 

/S/ STEVEN M. BILLICK

 

Name:

STEVEN M. BILLICK

 

 

Chairman and Interim Chief Executive Officer

 

 

 

 

 

 

 

Accepted by:

/S/ JEFFREY J. DAHL

 

 

JEFFREY J. DAHL

 

16

--------------------------------------------------------------------------------


 

Exhibit A

 

GENERAL RELEASE OF CLAIMS

 

This general release of claims (this “General Release”) is entered into by and
between Jeffrey J. Dahl (“Executive”) and MTR Gaming Group, Inc. (the
“Company”), as of the date hereof, pursuant to the terms of the Employment
Agreement dated as of                  ,            by and between Executive and
the Company (the “Employment Agreement”).

 

1.             Release.  In exchange for and in consideration of the severance
payments, benefits and other payments and rights of Executive described in the
Employment Agreement (the “Severance Payments and Benefits”) and for other good
and valuable consideration, Executive, on behalf of himself, his agents,
representatives, administrators, receivers, trustees, estates, spouse, heirs,
devisees, assignees, transferees, legal representatives and attorneys, past or
present (as the case may be), hereby irrevocably and unconditionally releases,
discharges, and acquits all of the Released Parties (as defined below) from any
and all claims, promises, demands, liabilities, contracts, debts, losses,
damages, attorneys’ fees and causes of action of every kind and nature, known
and unknown, which Executive may have against them up to the Effective Date (as
defined below) of this General Release arising out of or related to Executive’s
employment with the Company, or the termination thereof (the “Released Claims”),
including but not limited to causes of action, claims or rights arising out of,
or which might be considered to arise out of or to be connected in any way with:
(i) any treatment of Executive by any of the Released Parties, which shall
include, without limitation, any treatment or decisions with respect to hiring,
placement, promotion, work hours, discipline, transfer, termination,
compensation, performance review or training; (ii) any damages or injury that
Executive may have suffered, including without limitation, emotional or physical
injury, or compensatory damages; and (iii) employment discrimination, which
shall include, without limitation, any individual or class claims of
discrimination on the basis of age, disability, sex, race, religion, national
origin, citizenship status, marital status, sexual preference, or any other
basis whatsoever. This release shall be construed as broadly as possible and,
without limiting the foregoing, the Released Claims shall include any and all
claims that Executive has alleged or could have alleged arising out of or
related to Executive’s employment with the Company, or termination thereof,
whether known or unknown, accrued or unaccrued, based on acts, omissions,
transactions or occurrences which occurred up to the Effective Date against any
Released Party for violation(s) of any of the following, in each case, as
amended: the National Labor Relations Act; Title VII of the Civil Rights Act of
1964; the Age Discrimination in Employment Act; the Older Workers Benefit
Protection Act of 1990; the Civil Rights Act of 1991; Sections 1981-1988 of
Title 42 of the United States Code; the Equal Pay Act; the Employee Retirement
Income Security Act of 1974; the Immigration Reform Control Act; the Americans
with Disabilities Act of 1990; the Fair Labor Standards Act; the Occupational
Safety and Health Act; the Sarbanes-Oxley Act of 2002; any other federal, state,
or local law or ordinance; any public policy, whistleblower, contract, tort, or
common law; and any demand for costs or litigation expenses, including but not
limited to attorneys’ fees.  In no event, however, shall any claims, causes of
action, suits, demands or other obligations or liabilities be released pursuant
to the foregoing if and to the extent they relate to (a) the Severance Payments
and Benefits which Executive is entitled to receive pursuant to the provisions
of the Employment Agreement; (b) any rights or benefits which Executive is

 

17

--------------------------------------------------------------------------------


 

entitled to under the Company’s option, restricted stock or other equity
incentive plans; (c) any vested benefits which Executive is entitled to under
the Company’s pension, savings, retirement, 401K or other plans; or (d) any
rights that Executive has or may have to be indemnified by the Company pursuant
to any contract, statute, or common law principle including, without limitation,
the Company’s Certificate of Incorporation, By-laws and directors and officers
liability insurance policies.

 

2.  Released Parties.  The term “Released Parties” or “Released Party” as used
herein shall mean and include: (i) the Company; (ii) the Company’s former,
current and future parents, subsidiaries, affiliates, shareholders and lenders;
(iii) any predecessor or successor of any person listed in clauses (i) an (ii);
and (iv) each former, current, and future officer, director, agent,
representative, employee, servant, owner, shareholder, partner, joint venturer,
attorney, employee benefit plan, employee benefit plan administrator, insurer,
administrator, and fiduciary of any of the persons listed in clauses (i) through
(iii), and any other person acting by, through, under, or in concert with any of
the persons or entities listed herein.

 

3.  OWBPA and ADEA Release.  Pursuant to the Older Workers Benefit Protection
Act of 1990, Executive understands and acknowledges that by executing this
General Release and releasing all claims against any of the Released Parties, he
has waived any and all rights or claims that he has or could have against any
Released Party under the Age Discrimination in Employment Act (“ADEA”), which
includes any claim that any Released Party discriminated against Executive on
account of his age.  Executive also acknowledges the following:

 

(a) The Company, by this General Release, has advised Executive to consult with
an attorney prior to executing this General Release;

 

(b) Executive has had the opportunity to consult with his own attorney
concerning this General Release;

 

(c) This General Release does not include claims arising from any act, omission,
transaction or occurrence which happens on or after the Effective Date of this
General Release, provided, however, that any claims arising after the Effective
Date of this General Release from the then-present effect of acts or conduct
occurring before the Effective Date of this General Release shall be deemed
released under this General Release; and

 

(d) The Company has provided Executive the opportunity to review and consider
this General Release for 21 days or, if Executive’s termination of employment is
“in connection with an exit incentive or other employment termination program”
(as such phrase is defined in ADEA), 45 days from the date Executive receives
this General Release (the “Review Period”).  At Executive’s option and sole
discretion, Executive may waive the Review Period and execute this General
Release before the expiration of 21 or 45 days, as applicable.  In electing to
waive the Review Period, Executive acknowledges and admits that he was given a
reasonable period of time within which to consider this General Release and his
waiver is made freely and voluntarily, without duress or any coercion by any
other person.

 

18

--------------------------------------------------------------------------------


 

4.  ADEA Revocation Period. Executive may revoke this General Release within a
period of seven days after execution of this General Release. Executive agrees
that any such revocation is not effective unless it is made in writing and
delivered to the attention of the Secretary of the Company by the end of the
seventh calendar day. Under any such valid revocation, Executive shall not be
entitled to any Severance Payment and Benefits under the Employment Agreement.
This General Release becomes effective on the eighth calendar day after it is
executed by both parties (the “Effective Date”).

 

5.  Representations by Executive.  Executive confirms that no claim, charge, or
complaint against any of the Released Parties, brought by him, exists before any
federal, state, or local court or administrative agency.  Executive represents
and warrants that he has no knowledge of any improper or illegal actions or
omissions by the Company, nor does he know of any basis on which any third party
or governmental entity could reasonably assert such a claim, in each case which
has not been disclosed to the Board of Directors of the Company. This expressly
includes any and all conduct that potentially could give rise to claims under
the Sarbanes-Oxley Act of 2002 (Public Law 107-204).

 

6.  No Right to File Claims.  Executive agrees that he will not, unless
otherwise prohibited by law, at any time hereafter, voluntarily participate in
as a party, or permit to be filed by any other person on his behalf or as a
member of any alleged class of persons, any action or proceeding of any kind,
against the Company, or its past, present, or future parents, subsidiaries,
divisions, affiliates, successors and assigns and any of their past, present or
future directors, officers, agents, trustees, administrators, attorneys,
employees or assigns (whether acting as agents for the Company or in their
individual capacities), with respect to any Released Claims; in addition,
Executive agrees to have himself removed from any such action or proceeding with
respect to which he has involuntarily become a party.  Executive further agrees
that he will not seek or accept any award or settlement from any source or
proceeding with respect to any claim or right covered by this General Release
and that this General Release shall act as a bar to recovery in any such
proceedings.

 

7.  No Admission of Liability.  Executive agrees that neither this General
Release nor the furnishing of the consideration for the general release set
forth in this General Release shall be deemed or construed at any time for any
purpose as an admission by the Released Parties of any liability or unlawful
conduct of any kind.  Executive further acknowledges and agrees that the
consideration provided for herein is adequate consideration for Executive’s
obligations under this General Release.

 

8.  Governing Law.  This General Release shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
its conflict of laws provisions.  If any provision of the General Release other
than the general release set forth above, is declared legally or factually
invalid or unenforceable by any court of competent jurisdiction and if such
provision cannot be modified to be enforceable to any extent or in any 
application, then such provision immediately shall become null and void, leaving
the remainder of this General Release in full force and affect.

 

19

--------------------------------------------------------------------------------


 

9.  Prior Agreements.  This General Release sets forth the entire agreement
between Executive and the Released Parties with respect to the matters set forth
herein, and supersedes any and all prior agreements or understandings, whether
written or oral, between the parties with respect to the matters set forth
herein, except as otherwise specified in this General Release.  This General
Release shall not affect the continuing obligations of Executive or the Company
under the Employment Agreement. Executive acknowledges that he has not relied on
any representations, promises, or agreements of any kind made to him in
connection with his decision to sign this General Release, except for those set
forth in this General Release.

 

10.  Amendment.  This General Release may not be amended except by a written
agreement signed by both parties, which specifically refers to this General
Release.

 

11.  Counterparts; Execution Signatures.  This General Release may be executed
in any number of counterparts by the parties hereto and in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.

 

EXECUTIVE ACKNOWLEDGES THAT HE CAREFULLY HAS READ THIS GENERAL RELEASE; THAT HE
HAS HAD THE OPPORTUNITY TO THOROUGHLY DISCUSS ITS TERMS WITH COUNSEL OF HIS
CHOOSING; THAT HE FULLY UNDERSTANDS ITS TERMS AND ITS FINAL AND BINDING EFFECT;
THAT THE ONLY PROMISES MADE TO SIGN THIS GENERAL RELEASE ARE THOSE STATED AND
CONTAINED IN THIS GENERAL RELEASE; AND THAT HE IS SIGNING THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY.  EXECUTIVE STATES THAT HE IS IN GOOD HEALTH AND IS
FULLY COMPETENT TO MANAGE HIS BUSINESS AFFAIRS AND UNDERSTANDS THAT HE MAY BE
WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS GENERAL RELEASE.

 

(SIGNATURE PAGE TO FOLLOW)

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive has executed this General Release as of the       
day of                  20    .

 

 

 

EXECUTIVE

 

 

 

 

 

JEFFREY J. DAHL

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY

 

 

 

 

MTR GAMING GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

21

--------------------------------------------------------------------------------